DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-16, 20-24 are allowed. 
The following is an examiner’s statement of reasons for allowance: with respect to claims, the prior art discloses a discovery signal resource by a User Equipment (UE) performing device-to-device communication, receiving, at the UE, information relating to the device-to-device communication from a base station; transmitting a synchronization signal including discovery signal-related information, from the UE to a nearby UE, based on the information relating to the device-to-device communication; and performing a discovery based on the discovery signal-related information, but fails to teach and render obvious of transmitting in two RRC signals independently from each other to save power and time for transmitting information between UE and Base Station.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUC H TRAN whose telephone number is (571)272-3172. The examiner can normally be reached M-F 8-5 Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PHUC H TRAN/Primary Examiner, Art Unit 2471